DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 1/9/21.  
Claim(s) 7-14, 16 is/are presented for examination.

Claim Objections
Claim(s) 7 & 11 is/are objected to because of the following informalities:  and/or.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 7, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendran, U.S. Pat. No. 8,515,434 B1 in view of Konstantinou, U.S. Pub. No. 2015/0163811 A1, and further in view of Mohebbi, U.S. Pub. No. 2016/0014127 A1.
As in claim 11, Narendran teaches an apparatus comprising: 
communicating with a small cell network comprising small cell access point, the small cell network being associated with a small cell coverage area, wherein the small cell coverage area and the WiFi coverage area overlap at least partially (Narendran, col 5, lines 43-48; i.e., Thus, wireless coverage areas defined by femtocell devices may overlap with wireless coverage areas from macro-cellular RNCs. WCDs may seek to register with either a femtocell device or a macro-cellular RNC based on the respective signal strengths that the WCD receives from each of these devices); 
based on the event, determining one or more parameters pertaining to a resource limitation for the small cell access point, wherein the resource limitation is a limitation of a measurement period, a transmit power, or an admission control (Narendran, col 17, lines 41-60; i.e., Femtocell device 126 may also contain program instructions arranged to measure the downlink capacity of broadband connection 127. This measurement may occur by femtocell device 126 receiving one or more streams of packets of 45 an increasing data rate from the network component. Similarly to how the uplink capacity is approximated, the downlink capacity may also be approximated based on the maximum through achievable from the network component to femtocell device 126. 50 Once these measurements are complete, the respective results may be used by the femtocell device to determine the data rate threshold value. The femtocell device may use one data rate threshold value that is based on both the uplink and downlink capacities of the broadband connection. For 55 example, if the femtocell device determines that the uplink capacity is 1 megabit per second and that the downlink capacity is 2 megabits per second, the femtocell device may set the data rate threshold value to a certain percentage of one or the other of the uplink capacity and the downlink capacity); and 
configuring policy engine by sending, to the policy engine, the one or more parameters and guidance information pertaining to how a policy should be modified, how much traffic is sent and received via the small cell access point (Narendran, col 16, lines 49-64; i.e., Regardless of how the femtocell device polices data rates of WCDs, the femtocell device might adjust these data rates based on load. For instance, if usage of the femtocell device's processing capacity, wireless capacity, or backhaul (e.g., the broadband link connecting the femtocell device to a network) capacity exceeds a traffic load threshold value, the femtocell device may responsively lower the data rate threshold value of non-greylisted WCDs. In this way, the femtocell device increases the amount capacity available to grey listed WCDs. Thus, in an example embodiment, the femtocell device may determine that a traffic load at the femtocell device is above a first traffic load threshold value. In response to determining that the traffic load is above the first traffic load threshold value, the femtocell device may lower the data rate threshold value).
event notification pertaining to an event associated with the WiFi network, wherein the event has been triggered by the management interface upon detecting a condition comprising a user beginning of use an application or a subnet in a local IP network, a WiFi access point becoming congested, and/or a number of users being connected to the WiFi access point; configuring an integrated WiFi and cellular policy engine.
However, Konstantinou teaches the limitation wherein communicating with a WiFi network comprising a management interface and a WiFi access point, the WiFi network being associated with a WiFi coverage area (Konstantinou, page 3, paragraph 27; i.e., [0027] Internet 150 is a global public network that may be used to connect to the PDN 180 through the WiFi network. In one example, Access Point Name (APN) 116 may be a name of an access point between a mobile network ( e.g., 3G, LTE) or a WiFi network and another data network (e.g., PDN)); receiving, from the management interface, an event notification pertaining to an event associated with the WiFi network, wherein the event has been triggered by the management interface upon detecting a condition comprising a user beginning of use an application or a subnet in a local IP network, a WiFi access point becoming congested, and/or a number of users being connected to the WiFi access point (Konstantinou, page 7, paragraph 67; i.e., [0067] the WiFi network may be congested when an excessive number of users (i.e., the number of users beyond the capacity of the network) try to use the network at the same time. As such, the quality of a service, provided by the WiFi network may degrade due to the network congestion. Thus, the network congestion may be a factor in determination of the policy to stay or leave the WiFi network. Alternatively, the UE 110 may notify the user that the WiFi network has a low quality due to network congestion. The user may then provide a preference to switch to the LTE connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran in view of Konstantinou to monitor network activities.  One would be motivated to do so to provide a user the option to use a WiFi network as a data connection as an alternative to the cellular connection (Konstantinou, page 1, paragraph 1).
However, Mohebbi teaches the limitation wherein configuring an integrated WiFi and cellular policy engine (Mohebbi, page 1, paragraph 8 & 10; page 5, paragraph 65-66 & 69; i.e., [0010] provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks. Other benefits may include e.g., Wi-Fi roaming, Wi-Fi neutral host, and IP-mobility capabilities, while providing network handoffs for an integrated cellular-Wi-Fi network; [0065] To complete the integration of Wi-Fi with 3GPP cellular networks, a standard automated network "Discovery", "Selection" and "Association", and "Policy Control" framework was required for Wi-Fi networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran in view of Mohebbi to support IP data through either wifi or 3G network.  One would be motivated to do so to enable 
As to claim 9, Narendran-Konstantinou-Mohebbi teaches the method as recited in claim 7, wherein receiving an indication that a measure of congestion or interference associated with the WiFi access point has exceeded a threshold (Narendran, col 16, lines 49-64; i.e., Regardless of how the femtocell device polices data rates of WCDs, the femtocell device might adjust these data rates based on load. For instance, if usage of the femtocell device's processing capacity, wireless capacity, or backhaul (e.g., the broadband link connecting the femtocell device to a network) capacity exceeds a traffic load threshold value, the femtocell device may responsively lower the data rate threshold value of non-greylisted WCDs. In this way, the femtocell device increases the amount capacity available to grey listed WCDs. Thus, in an example embodiment, the femtocell device may determine that a traffic load at the femtocell device is above a first traffic load threshold value. In response to determining that the traffic load is above the first traffic load threshold value, the femtocell device may lower the data rate threshold value).  
As to claim 10, Narendran-Konstantinou-Mohebbi teaches the method as recited in claim 7.  But Narendran-Mohebbi failed to teach the claim limitation further comprising receiving a new policy related to the WiFi access point.
However, Konstantinou teaches the limitation wherein receiving a new policy related to the WiFi access point (Konstantinou, page 1, paragraph 13; i.e., [0013] This may be ensured in LTE networks through a number of Quality of Service (QoS) requirements that operators implement on their networks. Publicly available WiFi networks, on the other hand, do not always provide QoS or even the data rates that preserve the quality of voice that users are used to in today's cellular networks. Video Calls, on the other hand, are a relatively new service offered over cellular networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran-Mohebbi in view of Konstantinou to monitor network activities.  One would be motivated to do so to provide a user the option to use a WiFi network as a data connection as an alternative to the cellular connection (Konstantinou, page 1, paragraph 1).


Claim(s) 7 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 7 is/are also rejected for similar reasons set forth in claim(s) 11.
Claim(s) 13-14 is/are directed to an apparatus claim and they do not teach or further define over the limitations recited in claim(s) 9-10.  Therefore, claim(s) 13-14 is/are also rejected for similar reasons set forth in claim(s) 9-10.


Claim(s) 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendran, U.S. Pat. No. 8,515,434 B1 in view of Konstantinou, U.S. Pub. No. 2015/0163811 A1, and Mohebbi, U.S. Pub. No. 2016/0014127 A1, and further in view of Han, U.S. Pub No. 2017/0142730 A1.
As to claim 8, Narendran-Konstantinou-Mohebbi teaches the method as recited in claim 7.  But Narendran-Konstantinou-Mohebbi failed to teach the claim limitation wherein  receiving an indication that traffic associated with  the WiFi access point has changed.
However, Han teaches the limitation wherein receiving an indication that traffic associated with  the WiFi access point has changed (Han, page 9, paragraph 187; i.e., identify and update the traffic flow template for the communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran-Konstantinou-Mohebbi in view of Han to update the information in time.  One would be motivated to do so to increase the safety of the user (see Han, page 1, paragraph 5).

Claim(s) 12 is/are directed to an apparatus claim and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 12 is/are also rejected for similar reasons set forth in claim(s) 8.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narendran, U.S. Pat. No. 8,515,434 B1 in view of Konstantinou, U.S. Pub. No. 2015/0163811 A1, and Mohebbi, U.S. Pub. No. 2016/0014127 A1, and further in view of Manral, U.S. Pub. No. 2015/0365344 A1.
As to claim 16, Narendran-Konstantinou-Mohebbi teaches the apparatus of claim 11.  But Narendran-Konstantinou-Mohebbi failed to teach the claim limitation wherein 
However, Manral teaches the limitation wherein the one or more parameters re-route data traffic of at least one user equipment (UE) (Manral, page 4, paragraph 42; i.e., re-route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narendran-Konstantinou-Mohebbi in view of Manral to allocate the bandwidth.  One would be motivated to do so to enhance the Ethernet standards to support a priority-based flow control (Manral, page 1, paragraph 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-14 & 16 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “configuring an integrated WiFi and cellular policy engine” (see Applicant’s response, 11/9/21, page 5-6).  It is evident from the detailed mappings found in the above rejection(s) that Mohebbi disclosed this functionality (see Mohebbi, page 1, paragraph 8 & 10; page 5, paragraph 65-66 & 69).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “configuring an integrated WiFi and cellular policy engine” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

	
Listing of Relevant Arts
Yeh, U.S. Patent/Pub. No. US 20130322261 A1 discloses cellular/wifi association rules of the integrated wifi.
Keevill, U.S. Patent/Pub. No. US 20130095789 A1 discloses integration of the 3G and wifi.
Scahill, U.S. Patent/Pub. No. US 20150078359 A1 discloses wifi network integrated with 3G cellular network.
		
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449